Citation Nr: 1517139	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  05-06 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter is on appeal from a February 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

This appeal arises from a December 2001 claim, where the Veteran sought service-connection for PTSD.  The claim was originally remanded by the Board in February 2011, and subsequently denied in an August 2012 decision.  However, during the course of the appeal, the United States Court of Appeals for Veterans Claims (Court) held that a claim for one psychiatric disorder is a claim for any psychiatric disorder raised by the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran had been diagnosed with disorders other than PTSD, such as an anxiety disorder, this aspect of the claim was remanded for further development. 

When the necessary development had been completed, the Board denied the claim in an August 2013 decision on the basis that none of the Veteran's current psychiatric disorders were related to service.  The Veteran appealed this decision to the Court which, in an October 2014 Order, vacated this portion of the August 2013 decision to the extent that it denied service connection for an acquired psychiatric disorder other than PTSD.  

The issue of entitlement to service connection for a respiratory disorder, to include as due to toxic herbicide exposure, was also remanded by the Board in September 2014.  However, as the necessary development described in that Remand is still being undertaken (it appears that as this case was before the Court, the RO did not have the opportunity to address this issue), that issue is not addressed in this decision.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay in adjudicating the Veteran's claim, another remand is necessary in order to clarify the opinions provided by a VA examiner in March 2011 and September 2012.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Specifically, in the September 2012 opinion, a VA examiner determined that the Veteran's acquired psychiatric disorder, which was diagnosed as depression, was less likely than not related to any event in service.  

In providing this opinion, the examiner noted that the Veteran's symptoms have been "variable and non-sustained" throughout the course of the appeal.  Rather, the examiner stated, the Veteran's depressive periods were most likely related to "life stressors."  

While this opinion addresses the alleged relationship between active duty and the Veteran's current psychiatric complaints, it fails to specifically mention what "life stressors" the examiner was referring to.  

This is particularly relevant in this case since, according to the Veteran's VA psychiatric examination in March 2011, the Axis III diagnosis classification (which lists factors affecting psyche) included "medical problems."  

The Board notes that, even if service-connection is not warranted on a direct basis, it may still be warranted if the disorder is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Here, the Veteran is already service-connected for diabetes mellitus, and whether his respiratory disorder may also be service-connected is currently being reviewed.  Therefore, clarification is required as to whether the Veteran's "life stressors" included his "medical problems" and whether any such medical issues contributed to his acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Houston, Texas, since September 2011, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Provide the Veteran with a letter explaining to him the evidence required to establish service connection for a disorder as secondary to another service-connected disability as is established in 38 C.F.R. § 3.310.

3. Return the claims file to the VA examiner who examined the Veteran in March 2011 and provided the addendum opinion in September 2012.  The examiner should review all new evidence of record, including any statements made by the Veteran or others.

After this review is complete, the examiner is asked to provide an addendum to her previous opinion, and address whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder is etiologically related to his active duty service or to a physical disability.  

Specific attention should be given to his diabetes mellitus and respiratory disorder.  

The requested addendum opinion should be accompanied by a thorough reasons and bases for the opinions rendered.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

A new examination is not necessary unless deemed necessary by the examiner, or the examiner who provided the September 2012 opinion is no longer available.

4.  This is a complex case back from the Veteran's Court.  After the above action is completed, as well as all actions described in the Board's August 2013 Remand addressing the issue of entitlement to service connection for respiratory disorder, to include as due to toxic herbicide exposure, readjudicate both issues on appeal.  

If the claims are not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




